Citation Nr: 1026359	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  06-38 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain, prior to August 8, 2008.

2.  Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain, effective August 8, 2008.

3.  Entitlement to a separate evaluation for radiculopathy of the 
right lower extremity.

4.  Entitlement to a separate evaluation for radiculopathy of the 
left lower extremity.

5.  Entitlement to a separate evaluation for a scar associated 
with back surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from March 1971 to June 
1977.

This matter comes to the Board of Veterans' Appeals (Board) from 
a March 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, which 
granted an increased rating of 20 percent for lumbosacral strain, 
effective December 20, 2005.  The RO subsequently granted an 
increased rating of 40 percent for lumbosacral strain, effective 
August 8, 2008, in a February 2010 supplemental statement of the 
case and March 2010 rating decision.  The Veteran has not 
indicated that he is satisfied with this rating.  Thus, this 
claim is still before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993).

The issues have been modified as reflected on the cover to 
comport with the evidence of record.

The issue of entitlement to a total temporary rating for 
the lumbar spine based on hospitalization and 
convalescence has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  


FINDINGS OF FACT

1.  Prior to August 8, 2008, the lumbosacral strain was 
manifested, as early as September 2005, by forward flexion of the 
thoracolumbar spine to 30 degrees or less, bilateral 
radiculopathy into the lower extremities, and degenerative disc 
disease of the lumbosacral spine.

2.  Effective August 8, 2008, the lumbosacral strain was 
manifested by a diagnosis of degenerative disc disease status 
post L3-L5 laminectomies, range of motion limited to 30 degrees 
of flexion, bilateral radiculopathy into the lower extremities, 
and a superficial scar painful on examination, as a result of an 
October 2008 back surgery.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 40 percent, but no higher, 
for lumbosacral strain, effective prior to August 8, 2008, are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5237, 5243 (2009).

2.  The criteria for an evaluation higher than 40 percent, for 
lumbosacral strain, effective August 8, 2008, are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5237, 5243 (2009).

3.  The criteria for a 10 percent evaluation, but no higher, for 
radiculopathy of the right lower extremity are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 
(2009).

4.  The criteria for a 10 percent evaluation, but no higher, for 
radiculopathy of the left lower extremity are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.321, 4.1-4.7, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 
(2009).



5.  The criteria for a 10 percent evaluation, but no higher, for 
a superficial surgical scar on the back are met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.321, 
4.1-4.7, 4.118, Diagnostic Code 7804 (effective prior to October 
23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a). 

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter 
dated in January 2006.  The RO provided the appellant with notice 
of the criteria for assigning disability ratings and effective 
dates in March 2009 and February 2010, subsequent to the initial 
adjudication.  While the 2009 and 2010 notices were not provided 
prior to the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and to 
meaningfully participate in the adjudication process.  The claim 
was subsequently readjudicated in a February 2010 supplemental 
statement of the case, following the provision of notice.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.  The letter 
notified the Veteran that in order to substantiate his claim, the 
evidence must show that his service-connected condition had 
gotten worse.  This is deemed sufficient, as notice described in 
38 U.S.C. § 5103(a) need not be veteran-specific and generic 
notice is all that is required under Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003); and Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 
2007).  See Vazquez-Flores v. Shinseki, 580 F.3d. 1270, 1278-1281 
(Fed. Cir. 2009).  

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination); see also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, and obtained medical opinions as to the severity of 
the lumbar spine disability.  The RO made two attempts to obtain 
treatment records from Dr. Janik, as this was a treating 
physician identified by the Veteran.  However, VA did not receive 
a response.  In September 2008, the RO notified the Veteran that 
it was attempting to obtain treatment records from Dr. Janik but 
that ultimately it was his responsibility to ensure that VA 
received the evidence.  The RO also notified the Veteran in March 
2009 that it had been unsuccessful in obtaining Dr. Janik's 
records and again stated that ultimately it was the Veteran's 
responsibility to see that VA received the evidence.  Reasonable 
efforts have been made to obtain the records from Dr. Janik and 
any further attempts at this point would be futile.  The Veteran 
also has been notified of the RO's efforts and has had an 
opportunity to respond.   All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Analysis

The RO originally granted service connection for lumbosacral 
strain in September 1979.  A 20 percent rating was originally 
assigned; however, rating decisions dated from July 1981 to 
October 1984 assigned a 10 percent rating for the lumbosacral 
strain.

The Veteran filed his current increased rating claim for the 
lumbar spine in December 2005.  He complained of constant pain 
and spasms and inability to sit, walk, stand, bend over, or lift 
objects for any period of time without pain or stiffness in the 
back.  He presently has a 20 percent rating for lumbosacral 
strain, effective December 20, 2005, and a 40 percent rating, 
effective August 8, 2008.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  Where there 
is a reasonable doubt as to the degree of disability, such doubt 
shall be resolved in favor of the claimant, and where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 38 
C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the potential 
application of the various other provisions of 38 C.F.R., Parts 3 
and 4 will be considered, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's disorder 
in reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation already has been established 
and an increased disability rating is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).   Different percentage ratings for 
different periods of time can be applied based on the medical 
evidence of record.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Once the evidence is assembled, the Secretary is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  If so, the claim is denied; if the evidence 
is in support of the claim or is in equal balance, the claim is 
allowed.  Id.

The Veteran's lumbosacral strain is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, which is evaluated under the 
General Rating Formula for Diseases and Injuries of the Spine.  

Under the General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease, forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis warrants a 20 percent disability rating.  

Forward flexion of the thoracolumbar spine 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine warrants a 
40 percent disability rating.  

Unfavorable ankylosis of the entire thoracolumbar spine warrants 
a 50 percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating. 68 Fed. 
Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2009)).

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal flexion of the thoracolumbar is zero to 90 degrees, 
extension is 0 to 30 degrees, left and right lateral flexion are 
zero to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  

Intervertebral disc syndrome should be evaluated either under the 
General Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, a 20 percent disability evaluation is 
warranted for incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the past 12 
months; a 40 percent disability evaluation is warranted for 
incapacitating episodes having a total duration of at least four 
weeks but less than six weeks during the past 12 months; and a 60 
percent disability evaluation is warranted for incapacitating 
episodes having a total duration of at least six weeks during the 
past 12 months.  68 Fed. Reg. 51,456 (2003) (now codified at 38 
C.F.R. § 4.71a, Diagnostic Code 5243 (2009)).  

A September 2005 private treatment record shows complaints of 
tenderness in the lumbosacral area.  He had about 20 degrees of 
forward flexion before he felt discomfort but it hurt the worst 
when he tried to extend backwards.  The pain went down his left 
buttock and caused numbness and tingling along the left lateral 
leg.  He was able to walk on his toes and heels but with some 
discomfort.  His reflexes in his lower extremities were 2+ and 
equal bilaterally.  The assessment was back pain.

A September 2005 private magnetic resonance imaging (MRI) report 
of the lumbar spine shows degenerative facet disease at L5-S1 and 
a central disk protrusion superimposed upon a diffuse disk bulge; 
the left neural foramen was narrowed with evidence for mild 
compromise of the left L5 nerve root.

An October 2005 MRI report shows multiple thoracic disc bulges 
without spinal cord compression.  The impression was multilevel 
disc bulges without neural compression.  An October 2005 private 
treatment record noted that an MRI report showed some disk 
degeneration and mild bulging.  It seemed that during the 
examination he was having quite a bit of spasms and nerve 
impingement-related pain because he would suddenly grimace or 
twitch while sitting in the chair talking to the examiner.  The 
examiner commented that he was normally a very stoic patient and 
did not complain.  The examiner noted the MRI report showing 
multiple thoracic disc bulges but without any obvious spinal cord 
compression.  On physical examination, there was no evidence of 
muscle wasting throughout and sensation was intact through the 
extremities.  Deep tendon reflexes were 2+ in the patellar and 
Achilles.  There were no obvious deformities throughout the 
lumbar spine, but he had quite a bit of muscle tension, primarily 
on the soft tissue areas of the thoracic spine.  He also had 
quite a bit of pinpoint tenderness over the mid thoracic spine 
and thoracolumbar area.  There were no obvious vertebral 
deformities.  He had full range of motion of the lumbar spine; he 
often had facial grimaces when he felt a sudden spasm of pain.  
Although the examiner did not see an obvious muscle spasm, it was 
suspected that it was either a muscle spasm or possibly some 
nerve impingement.  The assessment was widespread disk 
degeneration with severe pain in the mid thoracolumbar region 
with significant disk degeneration throughout the spine and on 
MRI.

In December 2005, a private treatment record shows that 
examination revealed significant decrease in range of motion, 
pain on range of motion, and muscle spasm.  The Veteran's 
straight leg raise test was positive at 15 degrees bilaterally.

Private treatment records dated from December 2005 to July 2006 
show continued treatment for chronic low back pain radiating to 
both legs, and degenerative disc disease of the lumbosacral spine 
with sciatica and significant restricted range of motion.  Deep 
tendon reflexes were diminished at both knees and ankles.

A January 2006 private consultation report from Dr. Neubuerger 
shows primary complaints of low back pain and numbness and 
paresthesias in his left lower extremity.  The pain level was at 
a 2 out of 10 and virtually every activity exacerbated the pain.  
There was numbness in the right anterior thigh and right 
posterior lower leg with cramping.  Pain prevented him from 
lifting heavy objects, walking more than 30 minutes, or sitting 
or standing for longer than one hour.  Pain also occasionally 
interrupted his sleep and severely restricted his social, 
recreational and sex life.

On physical examination, he forward flexed about 30 degrees and 
extended about 10 degrees.  His motor strength was 5 out of 5 in 
the quadriceps, anterior tibula, extensor hallucis longus, and 
gastrocsoleus.  Reflexes were 2+ at the knees and ankles.  The 
September 2005 and October 2005 MRI reports were reviewed.  The 
lumbar spine MRI demonstrated disc space collapse at the L3-4 
level with modic end plate changes and disc protrusion at this 
level.  There was disc desiccation seen at the L4-5 level.  There 
also was some degree of foraminal stenosis at L3-4 and more at 
L4-5 bilaterally.  The assessment was likely symptomatic disc 
degeneration of the lumbar spine and some degree of moderate 
bilateral L4-5 foraminal stenosis.

A February 2006 VA examination report shows the Veteran reported 
a gradual worsening of his low back pain, particularly since a 
myocardial infarction approximately six months ago.  He 
complained of back pain at an 8 out of 10 in severity and left 
greater than right numbness in his legs.  He also had tingling 
and pain that radiated down the left leg greater than the right.  
He denied loss of control of bladder.  Associated symptoms 
included weakness, stiffness, spasm, fatigue, and lack of 
endurance.  Low back pain was aggravated by sitting, standing, 
bending, or walking.  Pain was alleviated by Oxycodone, which he 
took every four hours.  He denied incapacitating exacerbations 
above and beyond the significant functional limitations.  He 
denied any use of an assistive device.  He could not walk for 
longer than 20 minutes at a time.  He also was unable to sit 
longer than 20 minutes at a time or else he would experience leg 
numbness and increased low back pain.  He could not lift more 
than 5 to 10 pounds and could do no bending or squatting.  He 
reported difficulty doing any yard work or house work and that 
the pain interfered with his sleep and sexual life, and severely 
restricted his social and recreational activities.  He related 
that a doctor had told him that he had osteoarthritis of his low 
back.

On physical examination, he walked slowly and exhibited a lot of 
wincing and guarding with walking, sitting, and any type of 
movement.  He used no assistive device.  On inspection of the 
lumbosacral spine, there was loss of lordotic curve.  Flexion was 
to 40 degrees; extension to 0 degrees; lateral flexion right was 
to 15 degrees and left to 10 degrees; and rotation was to 5 
degrees bilaterally.  He reported pain with these ranges of 
motion maneuvers and exhibited wincing and guarding during the 
examination.  There was tenderness to palpation over the L4-5 
disk space and paraspinal muscles in the lumbosacral spine region 
were tender to palpation.  Seated straight leg raise was negative 
bilaterally.  Decreased sensation was noted in the left L5 
distribution.  Motor examination was 4 out of 5 in the left knee 
with resisted flexion and extension, and 4 out of 5 with left 
foot eversion; otherwise motor examination in the L4-S1 was 5 out 
of 5 bilaterally.  Deep tendon reflexes were 1+ in the knees and 
0+ in the ankles.  The Veteran provided a copy of the January 
2006 neurosurgical consult with Dr. Neubuerger, which referenced 
the MRI report of the lumbosacral spine from September 2005.  The 
impression was degenerative disk disease of the lumbosacral spine 
with radiculopathy.  The examiner was unable to estimate the 
DeLuca factor, as this would be mere speculation.  

A June 2006 private treatment record shows continued findings of 
previous diagnoses and functional impairment.  He had sciatic 
pain and numbness into both legs.

The Veteran's wife submitted a statement that in 2006, the 
Veteran's back pain severely increased and that he attempted to 
perform light domestic duties but was not able to do so.  His 
back would go into spasms and he had severe lower back pain to a 
point that he would have to go to bed and would not be up until 
the following day or two.  This had been going on since 2006 and 
occurred at least one to two times per week.  Due to back pain he 
was limited in his walking, standing, and sometimes sitting, and 
was not able to perform any physical functions.  At that time he 
walked with a cane that a doctor ordered for him back in 2006.  
She had received calls from work to come home because he could 
not walk or had fallen from his bed.  His back would cramp up or 
his legs would have numbness and he could not make it back to 
bed.

Private treatment records dated from January 2007 to March 2007 
show ongoing treatment for back pain, bilateral radiculopathy, 
and functional impairment.  It was noted in January 2007 that the 
Veteran used a cane frequently.  On physical examination, forward 
flexion was to 30 degrees.

A September 2007 private MRI report of the lumbar spine shows a 
transitional segment in the lower lumbar spine, reduced 
intervertebral disc height at L4-5 with degenerative endplate 
marrow changes; broad-based spur/disc complex at L4-5 impressing 
upon the anterior aspect of the thecal sac without central canal 
stenosis; moderate bilateral neural foraminal narrowing; and 
bilateral facet joint arthritis.  There also was broad-based disc 
protrusion at L5-S1, eccentric to the left, without central canal 
stenosis; mild bilateral neural foraminal narrowing; and 
bilateral facet joint arthritis with joint effusion.

Private treatment records dated from August 2008 to October 2008 
show ongoing treatment for the lumbar spine with continued 
findings of functional impairment as previously noted.  In 
October 2008, the Veteran underwent an anterior retroperitoneal 
dissection with exposure of the L4-L5 and L5-S1 disk spaces.  The 
pre and postoperative diagnosis was L4-L5 and L5-S1 degenerative 
disk disease.  Private rehabilitation records dated in January 
2009 note a tender scar from the surgery.

An April 2009 VA examination report notes that the Veteran had a 
"global back fusion" in October 2008 with no relief of pain; 
instead the pain increased.  He had been treated with Oxycodone, 
valium, morphine, soma, bed rest, and physical therapy over the 
past years but this exacerbated the low back pain; so he stopped 
it.  He used a walker to ambulate, as his left leg numbness and 
pain had increased.  The examiner reported on the Veteran's 
history and functional impairment including constant sharp pain 
in the lower back and numbness to the left leg and foot, 
weakness, stiffness, instability, locking, fatigue, and lack of 
endurance.  He had numbness or tingling in the left leg and foot, 
and crepitus with one fall per week.  There was decreased range 
of motion and he could walk one block and care for his activities 
of daily living.  He had incapacitating episodes (described as 
bed rest in the past 12 months prescribed by a provider) from 
2007 to 2008.  There were no alterations in bowel or bladder 
functions.  The pain was worse with walking, bending at the 
knees, climbing stairs, or any physical activity.  The pain was 
better with rest, medication, and having the legs extended or 
elevated.

On objective evaluation, microfilament testing to the left lower 
extremities showed decreased sensation.  He had an altered slow 
gait with the use of a walker.  On inspection of the back, there 
was a healed incisional scar measuring five inches.  The scar was 
skin colored, superficial, and tender with light palpation.  The 
texture was not elevated or depressed, irregular, atrophic, 
shiny, scaly, hypopigmented, unstable, or ulcerated.  There was 
no evidence of inflammation, edema, keloid formation, 
inflexibility, or adherence to underlying tissue.  There also was 
no evidence of gross distortion, functional impairment, 
disfigurement, or asymmetry.  The examiner was unable to observe 
the normal curves of the back as the Veteran was hunched over.  
On palpation, there was guarding tenderness with light palpation 
to the erector spine, latissimus dorsi, teres minor/major 
muscles, upper back, mid back, and bilateral legs.  When the left 
leg was palpated lightly he jumped with guarding pain.  There 
also was guarding tenderness to paraspinous processes along the 
entire vertebral column.  The spine was painful with motion with 
evidence of weakness, fatigue, spasm, lack of endurance, and 
decreased strength with range of motion.  It was very difficult 
to assess range of motion, as the Veteran refused to stretch or 
move.  He was observed rising from a seated position in a chair 
with using support and climbing on the examination table with use 
of support.  The ranges of motion reported were observed from 
general body movements.  Forward flexion was to 30 degrees 
without limitation following repetitive use times three due to 
pain.  X-ray examination showed L3-L5 laminectomies and posterior 
spinal fusion; normal postoperative alignment; and hardware 
intact.  The diagnosis was lumbosacral strain and degenerative 
disc disease status post L3-L5 laminectomies with limited range 
of motion, guarding pain, and use of walker.

Prior to August 8, 2008, the medical evidence shows that as early 
as September 2005, the Veteran's forward flexion in the lumbar 
spine was limited to 20 degrees.  An October 2005 report notes, 
however, that there was full range of motion in the lumbar spine; 
while in December 2005, significant decreased range of lumbar 
spine motion was reported.  A January 2006 private consultation 
report shows forward flexion to about 30 degrees.  A January 2007 
treatment record also shows forward flexion to 30 degrees.  

The medical evidence shows that prior to August 8, 2008, the 
Veteran met the criteria for a 40 percent rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, as forward flexion of the 
thoracolumbar spine was most consistently reported as to 30 
degrees or less.  Thus, an increased rating of 40 percent is 
warranted for that time period.

A rating higher than 40 percent is not warranted, as there is no 
medical evidence of unfavorable ankylosis of the entire 
thoracolumbar spine.  Moreover, under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, 
there is no medical evidence of an incapacitating episode having 
a total duration of at least six weeks in the past 12 months.  
The April 2009 VA examination report notes that the Veteran had 
incapacitating episodes within the last 12 months from 2007 to 
2008 but does not indicate that any of these episodes were for a 
duration of six weeks.  The Veteran also has not reported any 
incapacitating episodes lasting that long.  His wife reported 
that in 2006, he had incapacitating episodes lasting for a few 
days at the most.

The medical evidence prior to August 8, 2008 also shows evidence 
of radiculopathy in the bilateral lower extremities.  In 
September 2005, he had complaints of pain and numbness and 
tingling down into the left leg.  A September 2005 MRI report 
confirmed mild compromise of the left L5 nerve root.  Private 
treatment records dated from December 2005 to July 2006 show deep 
tendon reflexes were diminished at both knees and ankles.  A 
February 2006 VA examination report shows the Veteran reported 
tingling and pain that radiated down the left leg greater than 
the right.  Decreased sensation was noted in the left L5 
distribution.  A June 2006 private treatment record shows sciatic 
pain and numbness into both legs.  Private treatment records 
dated from January 2007 to March 2007 also show bilateral 
radiculopathy.  

The rating criteria for the spine allow for separate neurological 
evaluations.  The evidence shows that separate 10 percent ratings 
are warranted under 38 C.F.R. § 4.124a, Diagnostic Code 8520 for 
mild incomplete paralysis of the sciatic nerve.  A rating higher 
than 10 percent is not warranted, as decreased sensation in the 
lower extremities does not more closely approximate the criteria 
for moderate incomplete paralysis.  The Veteran is still able to 
walk, albeit it with the assistance of a walker or cane; and 
while sensory examination shows decreased feeling, there is not 
any impairment close to absence of feeling in the lower 
extremities.

Therefore, prior to August 8, 2008, an increased evaluation of 40 
percent is warranted under the General Rating Formula for 
Diseases and Injuries of the Spine;  and separate 10 percent 
evaluations are warranted under 38 C.F.R. § 4.124a, Diagnostic 
Code 8520 for radiculopathy of the bilateral lower extremities.

Effective August 8, 2008, a rating higher than 40 percent is not 
warranted for the lumbar spine.   Range of motion was 
continuously reported as limited to 30 degrees of forward 
flexion, which is consistent with a 40 percent rating under 
Diagnostic Code 5237.  The medical evidence also does not show 
any evidence of unfavorable ankylosis of the thoracolumbar spine; 
nor are incapacitating episodes for a total duration of six weeks 
within the last 12 months reported.  

The Veteran underwent surgery in October 2008, however, and 
private rehabilitation records dated in January 2009 note a 
tender surgical scar.  An April 2009 VA examination report notes 
also shows a healed incisional scar measuring five inches that 
was superficial and tender with light palpation.  

Under 38 C.F.R. § 4.118, Diagnostic Code 7804 (effective prior to 
October 23, 2008), superficial scars that are painful on 
examination warrant a 10 percent evaluation.  Note (1) defines a 
superficial scar as one not associated with underlying soft 
tissue damage.  

As the medical evidence shows a superficial scar painful on 
examination, as a result of an October 2008 back surgery, a 
separate 10 percent rating is warranted for the scar under 
Diagnostic Code 7804.

A rating higher than 10 percent is not warranted under the scar 
codes, as the texture was not elevated or depressed, irregular, 
atrophic, shiny, scaly, hypopigmented, unstable, or ulcerated.  
There was no evidence of inflammation, edema, keloid formation, 
inflexibility, or adherence to underlying tissue.  There also was 
no evidence of gross distortion, functional impairment, 
disfigurement, or asymmetry.    

In evaluating the Veteran's claim, the application of a higher 
disability evaluation based on functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been considered. See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran has 
significant complaints of pain and functional impairment in the 
lumbar spine.  This functional impairment, however, is considered 
by the 40 percent rating assigned under Diagnostic Code 5237, as 
well as the separate 10 percent ratings assigned for bilateral 
radiculopathy under Diagnostic Code 8520, and the 10 percent 
rating assigned for the tender scar under Diagnostic Code 7804.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability. 38 C.F.R. § 4.1.

Other than the periods of staged ratings assigned, the level of 
impairment in the lumbar spine has been relatively stable 
throughout the appeals period, or at least has never been worse 
than what is warranted for the ratings assigned.  Therefore, any 
additional staged ratings (i.e., different percentage ratings for 
different periods of time) are inapplicable.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards. 38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment or frequent 
periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  If 
so, the appeal must be referred for consideration of the 
assignment of an extraschedular rating, otherwise, the schedular 
evaluation is adequate, and referral is not required. Thun, 22 
Vet. App. at 116.

The impairment associated with the lumbar spine is adequately 
considered by the diagnostic codes applied.  The medical evidence 
shows complaints of painful and limited motion of the spine, 
radiculopathy into the bilateral lower extremities, and a painful 
scar associated with back surgery.  Diagnostic Codes 5237, 8520, 
and 7804 specifically address this type of impairment.  A rating 
in excess of that assigned is provided for certain manifestations 
of the service-connected disorder but the medical evidence 
reflects that those manifestations are not present in this case. 
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's disability.  The 
Veteran has not required frequent periods of hospitalization due 
to the service-connected disability, and marked interference of 
employment has not been shown, as the Veteran has reportedly been 
unemployed since May 2005.  Therefore, the Veteran's disability 
picture is contemplated by the rating schedule and no 
extraschedular referral is required.

There is medical evidence in the file that the Veteran is 
permanently and totally disabled due to his back, per a June 2006 
private treatment report, and that he is unemployable because of 
his back.  Additional discussion regarding the schedular criteria 
for the lumbar spine is not warranted, as the proper ratings are 
assigned above in accordance with the medical evidence of record.  
The Veteran was granted a total disability rating based on 
individual unemployability (TDIU) in a March 2010 rating 
decision.  Therefore, the application of Rice v. Shinseki, 22 
Vet. App. 447 (2009) does not apply to this case and any further 
assessment of a TDIU is not warranted.  

The Veteran and his wife have reported that the Veteran has 
significant functional impairment as a result of the lumbosacral 
strain and is thus entitled to an increased rating.  They are 
both competent to report that which they can experience or 
observe and there is no reason shown to doubt their credibility.  
However, as laypersons, lacking in medical training and 
expertise, they cannot provide a competent medical opinion 
regarding the severity of the Veteran's lumbar spine disability, 
and to that extent their views are outweighed by the detailed 
opinions provided by the medical professionals who discussed each 
and every aspect of the Veteran's lumbar spine disability.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

A 40 percent rating is assigned for the lumbosacral strain prior 
to August 8, 2008 along with separate 10 percent ratings for 
bilateral radiculopathy of the lower extremities, and a 10 
percent rating for a tender scar associated with an October 2008 
back surgery.  To the extent that any further increase is denied, 
the preponderance of the evidence is against the Veteran's claim; 
and no further increase is warranted.  Gilbert v. Derwinski, 1 
Vet. App. at 57-58.


ORDER

Entitlement to an evaluation of 40 percent, but no higher, for 
lumbosacral strain, prior to August 8, 2008, is granted, subject 
to the rules and payment of monetary benefits.

Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain, effective August 8, 2008, is denied.

Entitlement to a separate 10 percent evaluation for radiculopathy 
of the right lower extremity is granted, subject to the rules and 
payment of monetary benefits.

Entitlement to a separate 10 percent evaluation for radiculopathy 
of the left lower extremity is granted, subject to the rules and 
payment of monetary benefits.

Entitlement to a separate 10 percent evaluation for a scar 
associated with back surgery is granted, subject to the rules and 
payment of monetary benefits.




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


